BOOKOUT, Judge,
concurring specially:
I concur, however, it bothers me that the same jury that hears the plea of former jeopardy then determines guilt or innocence on the merits of the case. In such a procedure, the jury will usually be permitted to hear evidence of other offenses claimed to be covered in the indictment being tried. Due Process would seem to require separate juries to pass on the issues. However, in the absence of objection, the trial court committed no error in proceeding and our affirmance is thus required.